IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE                                   No. 68524
                 GUARDIANSHIP OF THE PERSON
                 AND ESTATE OF JOSE PORFIRIO
                 AGUILAR GUARDADO, AN ADULT.
                                                                           FILED
                 CARMEN BALTIERRA-GOMEZ,                                   FEB 1 2 2016
                 Appellant,
                 vs.
                 JOSE PORFIRIO AGUILAR
                 GUARDADO,
                 Respondent.

                                         ORDER OF AFFIRMANCE
                             This is an appeal from an order entered in a guardianship
                 proceeding. Eighth Judicial District Court, Family Court Division, Clark
                 County; Cynthia Dianne Steel, Judge.
                             In the order, the district court appointed appellant as
                 respondent's legal guardian but denied appellant's request for special
                 findings that would allow respondent to file a petition with the United
                 States Citizenship and Immigration Services for special immigrant
                 juvenile status (SIJS). See 8 U.S.C. § 1101(a)(27)(J) (2012); 8 C.F.R. §
                 204.11 (2009). On appeal, appellant contends that the district court
                 refused to consider evidence and argument as to the requested findings,
                 and appellant asks that the decision be reversed and remanded.
                             Before petitioning for SIJS, a child must be under the age of
                 21 years and obtain an order from a state court finding that the child is
                 dependent on a juvenile court or has been placed under the custody of an
                 individual appointed by the court, that the child's reunification with one or
                 both parents is not viable due to abuse, neglect, abandonment or similar

SUPREME COURT
      OF
    NEVADA


(0) 194m 44,Wo                                                                  1 CD      Lc7n
                  grounds under state law, and that it is not in the child's best interest to be
                  returned to the country of the child's origin.   See 8 U.S.C. § 1101(a)(27)(J)

                  (2012); 8 C.F.R. § 204.11 (2009); see also Matter of Marcelina M.-G. v.
                  Israel S., 112 A.D.3d 100, 108-09 (N.Y. App. Div. 2013).
                              In this case, appellant requested findings that respondent had
                  been abandoned by his parents and that it would be in his best interest to
                  remain with appellant rather than be returned alone to El Salvador, his
                  country of origin. When the petition for guardianship was filed, however,
                  respondent was 20 years old and no longer a child under state law.         See

                  NRS 159.023(1) (defining a "minor" in guardianship proceedings as a
                  person who is less than 18 years of age); cf. NRS 432B.040 (defining child
                  in a dependency proceeding as a person under the age of 18). Appellant
                  has cited no persuasive legal authority permitting the district court to find
                  under state law that an adult ward has been abandoned by his parents.
                  See In re Jessica M., 35 A.3d 1072, 1074 (Conn. 2012) (holding that state
                  court lacked statutory authority to adjudicate petitioner a neglected child
                  after she turned 18 and rejecting argument under collateral consequences
                  doctrine that adjudication of neglect would allow her to seek SIJS relief);
                  cf. In re Guardianship of N.M., 131 Nev., Adv. Op. 75, 358 P.3d 216, 220
                  (2015) (allowing appointment of general guardian for a child upon a
                  finding of parental abandonment).' In Nevada juvenile dependency



                        We note that other states have amended their statutes to address
                  age-related issues implicated by SIJS. See Cal. Prob. Code § 1510.1(a)(1)
                  (2016) (allowing court to appoint by consent a guardian for an individual
                  between 18 and 21 years of age in connection with a petition to make SIJS
                  findings); Fla. Stat. § 39.5075(6) (2005) (extending dependency jurisdiction
                  for individuals over 18 years old with pending SIJS petitions); Md. Code
                                                                     continued on next page . .

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ee
                    proceedings, NRS 432B.594(1)-(2) allows the juvenile court to retain
                    jurisdiction over a child until the age of 21 with the child's consent, but
                    only if the court had jurisdiction over the child when the child reached 18,
                    which is not the case here. Thus, the district court did not err in refusing
                    to enter findings that respondent had been abandoned. See Rennels v.
                    Rennels, 127 Nev. 564, 569, 257 P.3d 396, 399 (2011) (noting that legal
                    questions are reviewed de novo). Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.'



                                              a-A-40L.---                , C.J.
                                            Parraguirre


                    2tc                         J.                    \UR.
                                                                Cherry

                    cc: Hon. Cynthia Dianne Steel, District Judge, Family           t Division
                         Fountas & Associates
                         Eighth District Court Clerk

                    • . continued
                    Ann., Fam. Law, § 1-201 (a), (b)(10) (2014) (defining child as under the age
                    of 21 and giving equity court jurisdiction over SIJS factual findings); N.Y.
                    Fam. Ct. Act § 661(a) (McKinney 2011) (defining minor as a person under
                    21 who consents to the appointment or continuation of a guardian after
                    age 18). Our Legislature has yet to address the issue, and we cannot
                    change or rewrite the relevant statutes. See Holiday Ret. Corp. v. State of
                    Nev. Div. Indus. Relations, 128 Nev. 150, 154, 274 P.3d 759, 761 (2012) ("It
                    is the prerogative of the Legislature, not this court, to change or rewrite a
                    statute.").
                          'In light of our disposition, we deny as moot appellant's February
                    10, 2016, request to have this matter heard before February 21, 2016.


SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    loe,